UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
AZAR A. JACKSON, JR.,                     )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                     Case No. 16-cv-00010
                                          )
CAROLYN W. COLVIN,                        )
                                          )
      Defendant.                          )
_________________________________________ )

                                  MEMORANDUM OPINION

I.     INTRODUCTION

       Plaintiff Azar A. Jackson, Jr., challenges a decision by the Social Security

Administration (“SSA”) denying his applications for disability benefits. Plaintiff contends that

(1) the Administrative Law Judge (“ALJ”) who reviewed the SSA’s denial of benefits failed to

comply with the requirements governing such review, and (2) the Appeals Council of the Office

of Disability Adjudication and Review erred by not addressing new, relevant medical evidence

that Plaintiff had obtained after the administrative hearing.

       This matter is before the court on Plaintiff’s Motion for Judgment of Reversal and

Defendant’s Motion for Judgment of Affirmance. For the reasons stated below, the court grants

Plaintiff’s Motion and remands for further proceedings consistent with this Memorandum Opinion.

II.    BACKGROUND

       A.      Plaintiff’s Social Security Administration Applications

       Plaintiff Azar A. Jackson, Jr., suffers from several medical conditions, including, as

relevant here, bipolar disorder, attention-deficit hyperactivity disorder (“ADHD”), narcolepsy with
cataplexy, and insomnia. Admin. Rec., ECF No. 9 [hereinafter A.R.], Pt. 7, ECF No. 9-6

[hereinafter A.R. Pt. 7], at 319.1 Plaintiff filed two applications for disability benefits with the

Social Security Administration (“SSA”): (1) an application for Disability Insurance Benefits on

September 16, 2011, and (2) an application for Supplemental Security Income on April 24, 2012.

A.R., Pt. 6, ECF No. 9-5 [hereinafter A.R. Pt. 6], at 173–89. In his applications, Plaintiff claimed

that he had been unable to work since August 2011 due to several medical ailments, including

“[m]ental problems” and “[d]epression.” Id. at 173; A.R. Pt. 7 at 217. The SSA denied both

applications on January 6, 2012, on the ground that Plaintiff had failed to allege a compensable

disability. Shortly thereafter, it denied his request for reconsideration. A.R., Pt. 4, ECF No. 9-3

[hereinafter A.R. Pt. 4], at 62–105; A.R., Pt. 5, ECF No. 9-4 [hereinafter A.R. Pt. 5], at 102–05,

109–22.

        B.       The ALJ’s Ruling

        Plaintiff requested an administrative hearing to review the SSA’s decision. A.R. Pt. 5 at

124–26. That hearing occurred on July 8, 2014. A.R., Pt. 3, ECF No. 9-2 [hereinafter A.R. Pt. 3],

at 40–61. At the hearing, the Administrative Law Judge (“ALJ”) received documentary evidence

detailing the severity of Plaintiff’s disability and heard live testimony from Plaintiff and Georgette

Gunther, a vocational expert. Id.

        The SSA uses a sequential five-step process to evaluate a disability claim, and the ALJ

engages in that same process anew upon review. See 20 C.F.R. § 404.1520(a)(4). The inquiry

requires that the ALJ evaluate: (1) the claimant’s current and past work activity; (2) the severity

and duration of the claimant’s medically determinable impairments; (3) whether the impairments

meet the requirements outlined in the SSA’s Listing of Impairments; (4) the claimant’s residual


1
  All pin citations to the Administrative Record reflect the Bates-stamp pagination in the lower right-hand corner of
the document.

                                                         2
functional capacity (“RFC”) and past relevant work experience; and (5) the claimant’s ability to

adjust to other work that exists in the national economy. Id. § 404.1520(a)(4)(i)–(v); see 42 U.S.C.

§ 423(d)(2)(A). The applicant bears the burden of proof as to the first four factors; if he meets

each of those criteria, then the burden shifts to the SSA to satisfy the fifth factor by demonstrating

that the applicant is able perform other work. See Jones v. Astrue, 647 F.3d 350, 352–53 (D.C.

Cir. 2011). To carry its burden on the fifth factor, the SSA must consider the applicant’s RFC,

age, education, and work experience in demonstrating that there are jobs in the national economy

that the applicant can perform. See id. at 353. “If there are not, the claimant is disabled and eligible

for benefits.” Id.

       In a ruling issued on August 13, 2014, the ALJ followed the five-step process outlined

above and affirmed the SSA’s denial of Plaintiff’s applications. A.R. Pt. 3 at 18–34. The ALJ

began his written decision by quickly dispensing with steps one through three, finding that:

(1) Plaintiff had not engaged in substantial, gainful activity since August 2011; (2) Plaintiff’s

bipolar disorder and ADHD were severe, but his narcolepsy was not severe; and (3) Plaintiff did

not have a qualifying impairment, as defined by the Listing of Impairments. Id. at 23–26.

       Although having found against Plaintiff at step three, the ALJ nevertheless moved to step

four and discussed in detail Plaintiff’s past work history and RFC. The ALJ first recounted the

medical evidence he had reviewed and the testimony he had heard. He then found that Plaintiff

had the RFC to maintain employment that “require[d] performing only simple, one to four-step

routine, repetitive tasks in a work environment that require[d] only occasional contact with co-

workers and supervisors and no contact with the general public.” Id. at 26–34. The ALJ further

concluded that the “medical evidence” “demonstrate[d] that [Plaintiff] would be able to work full-

time within the parameters” of that RFC (i.e., performing simple, repetitive tasks in relative



                                                   3
isolation). Id. at 31. Notably, in reaching his conclusion, the ALJ discounted the medical opinion

of one of Plaintiff’s treating physicians, Dr. Julian Redditt, and did not credit Plaintiff’s own

description of his disabilities. Specifically, the ALJ “assigned little weight” to the opinion of Dr.

Redditt and, instead, assigned “great weight” to the opinion of Dr. Norman Kane, the SSA

consultant who reviewed Plaintiff’s disability claim in 2012. Id. at 31–32. Additionally, the ALJ

found that Plaintiff’s description of the severity of his disability was not credible in light of other

record evidence, including the fact that Plaintiff had been attending acting classes during the

alleged disability period. Id. at 31.

       Finally, the ALJ addressed step five and determined that, in light of Plaintiff’s RFC, and

“[b]ased on the testimony of the vocational expert,” Plaintiff was “capable of making a successful

adjustment to other work that exists in significant numbers in the national economy.” Id. at 33–

34. The ALJ thus concluded that Plaintiff did not qualify for disability benefits and affirmed the

SSA’s denials of benefits. Id.

       C.      Administrative Appeal

       Dissatisfied with the ALJ’s decision, Plaintiff submitted a letter to the Appeals Council of

the Office of Disability Adjudication and Review (the “Appeals Council”) to request review. Id.

at 17. Plaintiff also asked for time to submit additional medical evidence, including the results of

anticipated narcolepsy tests to be performed by Plaintiff’s neurologist, Dr. Samuel Potolicchio. Id.

The Appeals Council granted the request for additional time by letter dated October 30, 2014,

wherein it invited Plaintiff to submit any “new and material evidence.” Id. at 8–9. Plaintiff later

submitted additional evidence, which included: (1) two opinion letters from Dr. Potolicchio, dated

July 24, 2014, and (2) the results of a wakefulness test performed by Dr. Potolicchio on November

20, 2014, which found that Plaintiff had “remarkable [and] significant daytime sleepiness,



                                                  4
apparently not responsive to stimulant medication taken during the test.” A.R., Pt. 11, ECF No.

9-10 [hereinafter A.R. Pt. 11], at 1368–72.

       On November 6, 2015, the Appeals Council denied Plaintiff’s request for review and

affirmed the ALJ’s decision. A.R. Pt. 3 at 1–7. Although the Appeals Council acknowledged

receipt of the new evidence and made it part of the record, the Appeals Council did not specifically

explain why that evidence did not warrant a reversal of the ALJ’s decision. Id. at 2, 6.

       Plaintiff then filed this action, challenging the SSA’s denial of benefits. See Compl., ECF

No. 1. This matter is now before the court on Plaintiff’s Motion for Judgment of Reversal and

Defendant’s Motion for Judgment of Affirmance.

III.   LEGAL STANDARD

       An unsuccessful applicant for benefits may seek review of the SSA’s decision by a federal

district court. 42 U.S.C. § 405(g). “[T]he ‘Commissioner’s ultimate determination will not be

disturbed if it is based on substantial evidence in the record and correctly applies the relevant legal

standards.’” Jones, 647 F.3d at 355 (quoting Butler v. Barnhart, 353 F.3d 992, 999 (D.C. Cir.

2004)). The court must defer to the ALJ’s decisions concerning the weight given to the evidence

and may not substitute its judgment for that of the ALJ. Butler, 353 F.3d at 999. A reviewing

court, however, should be able to discern how the ALJ reached his decision. Simms v. Sullivan,

877 F.2d 1047, 1050 (D.C. Cir. 1989). Ultimately, the inquiry involves determining whether “the

ALJ . . . has analyzed all evidence and has sufficiently explained the weight he has given to

obviously probative exhibits.” Id. (internal quotation marks omitted). If not, the court must

remand the case to the SSA for further proceedings. Id. at 1050–53.




                                                  5
IV.    DISCUSSION

       Plaintiff urges reversal of the SSA’s denial of benefits for five reasons. First, he argues

that the ALJ failed to adequately consider the opinion evidence of one of his treating physicians,

Dr. Lillian Kaye. Second, he maintains that the ALJ did not give sufficient weight to another of

his treating physicians, Dr. Julian Redditt. Third, he asserts that the ALJ did not adequately explain

his basis for finding that Plaintiff’s testimony lacked credibility. Fourth, he contends that the ALJ

posed flawed hypothetical questions to the vocational expert, which failed to reflect Plaintiff’s true

medical conditions, and thereafter erroneously relied on the expert’s deficient opinion testimony.

Pl.’s Mot for J. of Rev., ECF No. 18, Ex. 1, Mem. in Supp., ECF. No. 18-1 [hereinafter Pl.’s Mot.],

at 9–17. Finally, Plaintiff maintains that the Appeals Council erred in affirming the ALJ’s decision

without addressing the post-hearing evidence Plaintiff submitted concerning the scope and severity

of his narcolepsy. Id. at 17–24.

       Defendant counters that the ALJ adequately weighed all of the relevant medical evidence

and provided a well-reasoned decision. Def.’s Mot. for J. of Aff., ECF No. 19 [hereinafter Def.’s

Mot.], at 13–22. It also responds that the Appeals Council did not err by failing to address

Plaintiff’s additional medical evidence, because that evidence was neither “new” nor “material”

and, regardless, the Appeals Council was not required to articulate its basis for not crediting the

new evidence. Id. at 22–29.

       For the reasons explained below, the court agrees with Plaintiff that the ALJ erred by

(1) failing to address Dr. Kaye’s opinion concerning the impact of Plaintiff’s narcolepsy on his

ability to work, and (2) posing improper hypotheticals to Plaintiff’s vocational expert. As the court

explains below, because those rulings warrant a remand and a re-evaluation of the evidence, the

court need not reach the remaining issues.



                                                  6
       A.      Inadequate Consideration of Dr. Kaye’s Opinions

       In the D.C. Circuit, an ALJ must abide by the “treating physician rule.” That rule provides

that, “[b]ecause a claimant’s treating physicians have great familiarity with [his] condition, their

reports must be accorded substantial weight.” Butler, 353 F.3d at 1003 (quoting Williams v.

Shalala, 997 F.2d 1494, 1498 (D.C. Cir. 1993)). The opinion or reports of a treating physician are

therefore “binding on the fact-finder unless contradicted by substantial evidence.” Id. (internal

quotation marks omitted). Accordingly, an ALJ “who rejects the opinion of a treating physician”

must “explain his reasons for doing so.” Id. (internal quotation marks omitted).

       Plaintiff contends that the ALJ violated the treating physician rule when he failed to

consider the opinion evidence supplied by Plaintiff’s treating psychotherapist, Dr. Lillian Kaye.

Pl.’s Mot. at 11. He is correct. Plaintiff provided the ALJ with a letter from Dr. Kaye, dated June

18, 2014. A.R. Pt. 7 at 313–14. In that letter, Dr. Kaye clearly stated that she had been “providing

psychotherapy services to [Plaintiff] since December 17, 2012.” Id. at 313. Although she

acknowledged that Plaintiff’s narcolepsy was “relatively well-managed” at the time she was

writing the letter, she also opined that “it seem[ed] less likely that he would be successful in a full-

time position with a rigid structure and lack of flexibility of schedule.” Id. at 313–14. That opinion

is important. While the ALJ found that Plaintiff “would be able to work full-time within the

parameters” of his RFC, see A.R. Pt. 3 at 31, Dr. Kaye’s opinion was that Plaintiff’s ability to

succeed in full-time employment was “less likely” absent meaningful accommodations, see A.R.

Pt. 7 at 313–14. Under the treating physician rule, the ALJ was bound either to assign controlling

weight to Dr. Kaye’s opinion or provide explicit justification for disregarding it. Butler, 353 F.3d

at 1003. He did neither. Nowhere does the ALJ’s decision mention, let alone address, Dr. Kaye’s

opinion that Plaintiff’s narcolepsy limited his ability to do full-time work. The decision does twice



                                                   7
mention Dr. Kaye, but it does so only to support the finding that Plaintiff’s narcolepsy was “well

managed.” A.R. Pt. 3 at 24–25. The ALJ was not permitted, however, to rely on only one portion

of Dr. Kaye’s opinion while disregarding the other. Instead, the ALJ was required to consider the

opinion in its entirety, which he did not do. Cf. Jones, 647 F.3d at 355–56 (holding that ALJ

committed erred by failing to explain his reasons for rejecting the claimant’s treating physician’s

opinion, even though the ALJ had accepted some of the physician’s conclusions).

       Defendant argues that the ALJ was not required to address Dr. Kaye’s opinion because her

opinion is “vague,” “irrelevant,” and did not contradict the opinions of other physicians that the

ALJ considered in making his decision. Def.’s Mot. at 17. Defendant further argues that, because

Dr. Kaye did not provide contemporaneous treatment notes, her “retrospective opinion is, thus, a

vocational one, [in] an area for which she has presented no credentials or identified no specific job

to which she is referring.” Id. Those arguments are unpersuasive. Dr. Kaye’s opinion is not

“irrelevant”—after all, she was Plaintiff’s treating provider for the preceding 18 months—and it is

not “vague”—she clearly explained why she held a dim view of Plaintiff’s full-time work

prospects. Moreover, Defendant’s other reasons for discounting Dr. Kaye’s opinion are not

relevant because those reasons were never articulated by the ALJ. Defendant cannot cure a

deficient administrative judgment by way of post-hoc, litigation-produced justifications.

See Jones, 647 F.3d at 356 (“The treating physician rule requires an explanation by the SSA, not

the court.”); see also Motor Vehicle Mfrs. Ass’n of the U.S., Inc. v. State Farm Mut. Auto. Ins. Co.,

463 U.S. 29, 49–50 (1983).

       Accordingly, the court finds that the ALJ erred in neglecting to address Dr. Kaye’s opinion

on the effect of Plaintiff’s narcolepsy on his ability to engage in full-time work.




                                                  8
       B.      Questioning of the Vocational Expert

       The court also finds that the ALJ posed factually deficient hypothetical questions to

Plaintiff’s vocational expert. An ALJ may rely on a vocational expert’s answers to hypothetical

questions about the claimant’s ability to do certain types of work. Butler, 353 F.3d at 1005–06.

The ALJ, however, “must accurately describe the claimant’s physical impairments in any question

posed to the expert.” Id. at 1005. Deficiencies in the ALJ’s description of the claimant’s condition

“undermine the foundation for the expert’s ultimate conclusion that there are alternative jobs” the

claimant is capable of performing. Id. at 1006; see also Williams, 997 F.2d at 1499.

       Here, the ALJ did not, as required, incorporate Plaintiff’s medical conditions into his

hypothetical questions. The ALJ had the following exchange with Plaintiff’s vocational expert,

Georgette Gunther, at the hearing:


               Q:      Ms. Gunther, I’d like to begin by posing some hypotheticals
               to you. For the sake of these hypotheticals, please assume an
               individual who’s between the ages of 34 and 37, who’s got a high
               school degree and some college, without the attainment of any
               college degree, and past work experience such as you’ve testified to
               the Claimant having. If one were to assume that a person with that
               background had the ability to perform a full range of light work,
               provided that such work not require performing more than simple,
               one to four step routine, repetitive tasks in a work environment
               where there would only be occasional contact with co-workers and
               supervisors, and no contact with the general public, given those
               limitations would that person be capable of performing any of the
               past work done by the Claimant?

               A:      No past work, Your Honor.

               Q:     Would there be other work for an individual with that
               background and those limitations?

               A:      Yes. . . .

               Q:      For the second hypothetical, what would generally be
               considered to be an acceptable amount of daily time off task such
               that the individual would still remain competitively employable?

                                                 9
               A:     That is not in the DOT. In my opinion, Your Honor, they
               need to be on task 85 percent of the workday.

               Q:      For the third hypothetical, what’s generally considered to be
               an acceptable number of missed days of work per month such that
               the individual would remain competitively employable?

               A:     Also not in the DOT. In my opinion, no more than one
               absence per month.

               Q:      For the fourth hypothetical, if this same hypothetical
               individual were unable to perform simple, one to four step routine,
               repetitive tasks, would there be any work available for them?

               A:     No, Your Honor.

A.R. Pt. 3 at 47–48. As the quoted text shows, the ALJ did not mention, let alone describe, any of

Plaintiff’s claimed disabilities in any hypothetical that he posed to Gunther. That deficiency in

questioning was a mistake.

       Defendant’s arguments to the contrary are unavailing. See Def.’s Mot. at 21–22. First,

Defendant asserts that the ALJ did not incorporate Plaintiff’s medical limitations into the

hypothetical questions because he found that those limitations were not supported by the evidence.

That argument is a nonstarter because the ALJ never offered an explanation for not incorporating

Plaintiff’s medical conditions into his hypotheticals. See Jones, 647 F.3d at 356. Second,

Defendant insists that the ALJ’s questioning was proper because it “accurately reflected all of the

elements” of Plaintiff’s RFC. That contention also is misplaced because the D.C. Circuit rejected

that very argument in Butler. There, the court found that the ALJ’s hypothetical questions were

“defective” because they omitted significant aspects of the claimant’s medical condition, even

though the questions incorporated a description of the claimant’s RFC. See Butler, 353 F.3d at

1005–06 (citing Simms v. Sullivan, 877 F.2d 1047, 1053 (D.C. Cir. 1989)). That holding squarely

applies here. Therefore, the court finds that the ALJ committed error by posing incomplete



                                                10
hypothetical questions to Plaintiff’s vocational expert and then relying on her answers in making

his decision. Id.

       C.      Consideration of Plaintiff’s New Medical Evidence on Remand

       Having concluded that the ALJ made two missteps, the court will remand this case for

further proceedings.    An open question remains, however, as to the type of remand and,

specifically, whether the SSA must consider Plaintiff’s additional, post-hearing evidence on

remand.

       Section 405(g), which governs judicial review of final SSA decisions, authorizes two types

of remands: those pursuant to sentence four of that section and those pursuant to sentence six of

that section. Melkonyan v. Sullivan, 501 U.S. 89, 97–98 (1991). Under sentence four of § 405(g),

a district court is authorized to enter “a judgment affirming, modifying, or reversing the decision

of the Commissioner, with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g).

Under the sentence six of § 405(g), the district court may “order additional evidence to be taken

before the Commissioner of Social Security, but only upon a showing that there is new evidence

which is material and that there is good cause for the failure to incorporate such evidence into the

record in a prior proceeding.” Id.

       Thus, the two types of remands are “entirely different” from one another. Sullivan v.

Finkelstein, 496 U.S. 617, 629 (1990). The “fourth sentence directs the entry of a final, appealable

judgment even though the judgment may be accompanied by a remand order,” id. at 626, while,

under sentence six, the district court “does not rule in any way as to the correctness of the

administrative determination,” Melkonyan, 501 U.S. at 98. “Rather, the court remands because

new evidence has come to light that was not available to the claimant at the time of the

administrative proceeding and that evidence might have changed the outcome of the prior



                                                11
proceeding.” Id. After a sentence six remand is completed, the SSA “must return to the district

court to ‘file with the court any such additional or modified findings of fact and decision, and a

transcript of the additional record and testimony upon which his action in modifying or affirming

was based.’” Id. (quoting 42 U.S.C. § 405(g)). Thus, unlike a sentence four remand, a sentence

six remand is not a final, appealable judgment. Instead, the district court retains jurisdiction over

the case.

        At a minimum, this case requires a remand under sentence four so that the ALJ can address

the deficiencies discussed in this opinion. The D.C. Circuit has not addressed whether, on a

sentence four remand, a district court may order the SSA to consider new evidence. See Jones,

647 F.3d at 357 n.2. It has held, however, that when the ALJ makes a clear error and the claimant

comes forward with new and material evidence, a district court may remand the case under both

sentence four and sentence six, thus extinguishing the court’s jurisdiction but also ensuring that

the new evidence is considered by the SSA. See id. at 355–59. In Jones, after finding that the ALJ

had violated the treating physician’s rule, the court remanded under sentence four, so that the ALJ

could “explain what weight he attaches to the [treating physician’s] conclusions, or if he attaches

none, his reason therefor.” Id. at 357 (internal quotation marks omitted). The court simultaneously

ordered remand under sentence six for the SSA to consider new evidence that the claimant obtained

after he had filed suit in district court. See id. at 357–59.

        The court follows that precedent here. The court remands to the SSA under sentence four

of Section 405(g) so that the ALJ may (1) consider what weight to give to Dr. Kaye’s opinion and

thus properly apply the treating physician rule, and (2) pose hypothetical questions that sufficiently

incorporate Plaintiff’s medical conditions, including those conditions as described by Plaintiff’s

treating physicians.



                                                  12
       The court also remands under sentence six of Section 405(g) for the SSA to consider the

evidence that Plaintiff acquired after his hearing; namely, the two opinion letters from

Dr. Potolicchio and the results of Plaintiff’s wakefulness test. A sentence six remand has three

requirements. There must be “[1] new evidence [2] which is material and [3] [the claimant must

demonstrate] good cause for the failure to incorporate such evidence into the record in a prior

proceeding.” 42 U.S.C. § 405(g). “The first and third requirements for a sentence six remand are

satisfied when there is new ‘evidence not in existence or available to the claimant at the time of

the administrative proceeding.’” Jones, 647 F.3d at 357–358 (quoting Sullivan, 496 U.S. at 626).

As to the second requirement, new evidence is “material” only if the claimant shows that the new

evidence “might have changed the outcome of the prior proceeding.” Melkonyan, 501 U.S. 89 at

98. Here, the first and third requirements are met because the evidence presented by Plaintiff to

the Appeals Council was not “in existence or available to [Plaintiff] at the time of the

administrative proceeding.” Sullivan, 496 U.S. at 626; see also Jones, 647 F.3d at 357 (finding

that evidence was new because it was not “available, or even in existence, at the time of the ALJ

hearing”).

       And the new evidence is material. Dr. Potolicchio has treated Plaintiff’s narcolepsy since

October 2013. A.R. Pt. 11 at 1368. In two July 24, 2014, letters, Dr. Potolicchio explained that,

notwithstanding a drug regimen, “[Plaintiff] still has bouts of persistent sleepiness during the day”

and Plaintiff has difficulty waking up in the morning, resulting in frequent tardiness to his daily

obligations. Id. at 1368–69. Because of these conditions, Dr. Potolicchio recommended an

accommodation of a 30 to 45-minute nap in a quiet area during the day and an organized morning

work schedule. In addition, the November 2014 wakefulness test determined that Plaintiff “was

unable to maintain wakefulness” for extended periods, a result that Dr. Potolicchio described as



                                                 13
“remarkable for significant daytimes sleepiness, apparently not responsive to stimulant medication

taken during the test.” Id. at 1372. This new evidence “might have changed the outcome of the

prior proceeding,” particularly when weighed alongside the opinion of Dr. Kaye and answers to

properly posed hypothetical questions to Plaintiff’s vocational expert. Melkonyan, 501 U.S. at 98.

It might have caused, among other things, the ALJ to draw different conclusions about the impact

of Plaintiff’s narcolepsy on his ability to do full-time work, credit Plaintiff’s description of the

effects of his narcolepsy, and give greater weight to the opinions of Plaintiff’s treating physicians.

The new evidence therefore meets the requirements of a sentence six remand.

        Separate and apart from a sentence six remand, the SSA’s own regulations contemplate

that Plaintiff would be able to present the medical evidence in further proceedings before the SSA.

“When a Federal court remands a case to the Commissioner for further consideration . . . [a]ny

issues relating to [the] claim may be considered by the administrative law judge whether or not

they were raised in the administrative proceedings leading to the final decision in [the] case.” 20

C.F.R. § 404.983. Thus, even if the court remanded this matter only under sentence four, the SSA

still would be required to consider Plaintiff’s additional evidence concerning his narcolepsy. See

Shamsian v. Barnhart, 51 Fed. App’x. 692, 693 (9th Cir. 2002) (citing 20 C.F.R. § 404.983);

Hollins v. Massanari, 49 Fed. App’x. 533, 536 (6th Cir. 2002) (same). 2




2
  On remand, Plaintiff also will be able to argue anew that Dr. Redditt’s opinions are entitled to “great weight” and
that his testimony is credible. See 20 C.F.R. § 404.983; Pl.’s Mot. at 12. For that reason, the court need not reach
Plaintiff’s contentions that the ALJ wrongly discounted both Dr. Redditt’s medical opinion and Plaintiff’s own
testimony.

                                                        14
V.     CONCLUSION

       For the foregoing reasons, the court grants Plaintiff’s Motion for Judgment of Reversal

and denies Defendant’s Motion for Judgment of Affirmance. The court hereby remands the case

to the SSA for further proceedings consistent with this Memorandum Opinion.

       A separate Order accompanies this Memorandum Opinion.




Dated: April 27, 2017                             Amit P. Mehta
                                                  United States District Judge




                                             15